Citation Nr: 1200083	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a low back disorder. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Daniel Cummings, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to March 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) from a March 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which declined to reopen a claim of entitlement to service connection for a low back disorder and denied claims of service connection for right and left knee disorders as secondary to a low back disorder. 

In July 2006, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for a low back disorder for additional development.  In the same decision, the Board deferred a decision of the claims of entitlement to service connection for right and left knees.  The claims were remanded again in July 2007, January 2008, and August 2011.  Unfortunately, the Board finds that the case must be remanded again for further development.    

In October 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Additional development is required before the claims can be adjudicated. 

Regarding the low back, the Veteran has consistently reported that she sought treatment upon discharge from service in March 1980 at the St. Petersburg VA Outpatient Clinic.  The record demonstrates that the RO requested copies of these records from the St. Petersburg VA Outpatient Clinic under the Veteran's current and maiden name and received a negative response.  The record shows that the Veteran herself requested these records and received a negative response from Bay Pine VA Hospital.  

VA notified the Veteran that those records, and records pertaining to treatment at a New York VA medical facility, were unavailable.  In a statement received in November 2010, the Veteran acknowledged VA's notification that treatment records were unavailable, but asked that an attempt be made to obtain pharmacy records dated from the time period in question from the "VA Record Management Center" in St. Louis.  The Veteran may be referring to the National Personnel Records Center which is in St. Louis; however, that facility does not maintain VA treatment records and there is no VA Record Management Center.  The RO has determined that any treatment records are unavailable and there is no indication that pharmacy records would have been kept separately.  Further attempts to obtain treatment records from shortly after service are not required.  

The Veteran testified at the October 2011 hearing that she injured her back during service when she fell into a foxhole.  She asserted that she has experienced pain in her lower back since the in-service fall and she never had any problems with her back prior to service.  A recently submitted December 2004 examination report from a private physician includes the Veteran's report of that injury in service.  

The Veteran's November 1979 induction physical examination is negative for complaints, treatment, or a diagnosis of a back condition.  Her service treatment records contain a February 1980 record that indicates the Veteran sought treatment for back pain which she had experienced for the past four days.  The assessment post x-ray was spondylolisthesis and spina bifida.  A subsequent February 1980 record indicates the Veteran sought treatment for low back pain that resulted in an impression of a possible muscle spasm.  Her February 1980 separation physical examination contains a complaint of recurrent back pain, however, the report of medical examination is negative for a diagnosis of a back condition.

The record demonstrates that the Veteran underwent a laminectomy and discectomy at L4-5, and L5-S1 in January 2004.  The record also demonstrates current diagnoses of lumbar disc disease, reflex sympathetic dystrophy (RSD), and fibromyalgia.  In a December 2004 private medical record, the physician noted that the Veteran was involved in an auto accident in April 2004, subsequent to the January 2004 back surgery.  Upon examination and review of the Veteran's medical file, the physician noted the Veteran's subjective complaints of pain, but indicated that there was no objective evidence of injury to her spine from the accident.  She further reported that the Veteran's current diagnoses of status post lumbar disc surgery, RSD, and fibromyalgia existed prior to the April 2004 accident. 

It is the Veteran's contention that she is entitled to service connection for a back disorder because she was hospitalized twice during service for complaints and symptoms that included back pain.  There was no diagnosis regarding that back pain during service.  She has recently testified that she also injured her back during service when she fell in a foxhole.  The Veteran is currently diagnosed with several conditions that involve back pain: lumbar disc disease, reflex sympathetic dystrophy and fibromyalgia.  During service she was diagnosed with a Grade I spondylolisthesis with spina bifida occulta.  

Unfortunately, none of the VA examinations conducted to date are adequate.  The December 2006 VA examiner provided a diagnosis of status-post discectomy, but did not provide an opinion as to the etiology of the diagnosis.  The September 2007 VA examiner noted a diagnosis of status post-lumbar discectomy and opined that the Veteran's back surgery was not related to service, but failed to provide any rationale for his opinion.  Likewise, the December 2009 examiner provided an extensive review of the Veteran's claims file and noted her in-service diagnosis of  spondylolisthesis, as well as her post-service surgery; however, concluded that there was no evidence of congenital abnormalities of the lumbar spine and no evidence of pathology other than degenerative changes in the lower back.  While the examiner attributed the Veteran's RSD diagnosis to an ankle injury that occurred post-discharge from service, the examiner failed to provide an opinion as to the etiology of the status post discectomy.  Further, the Board notes that none of the aforementioned VA examinations discussed the Veteran's diagnosis of fibromyalgia and whether it is related to her in-service diagnoses or claimed in-service injury.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also claims that her current right and left knee disabilities are related to her in-service injury, when she fell into a foxhole, and in the alternative, due to her low back condition.   

The Veteran's November 1979 induction physical examination is negative for complaints, treatment, or a diagnosis of a right or left knee condition.  Her service treatment records contain a November 1979 record that indicates left knee pain and an assessment of muscle pain secondary to training.  Her February 1980 separation physical examination contains a complaint of trick or locked knee, however, the report of medical examination is negative for a diagnosis of a right or left knee condition.

Post-service records demonstrate the Veteran has a diagnosis of right knee patellofemoral arthrosis and underwent a left knee arthroscopy due to a tear of the posterior horn of the medial meniscus.  The Veteran was afforded a VA examination in September 2007; however, the examiner failed to clarify the Veteran's right and left knee diagnoses, and opined that the Veteran's "knee conditions are totally unrelated to her back."  The examiner did not provide any rationale for his opinion regarding secondary service connection, nor did he provide an opinion as to whether the knee conditions were due to service, specifically, the claimed in-service fall into a foxhole.  Thus, a new medical examination and opinion are necessary to make a determination in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA medical examination(s) in order to determine the etiology of her current low back condition, as well as any right or left knee conditions that may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including VA examination reports. 

Based on the examination and review of the record, the examiner should address the following:

(A)  Identify all current pathology underlying the Veteran's complaints of low back pain  The examiner should specifically state whether the Veteran has spondylolisthesis with spina bifida occulta; lumbar disc disease, status post discectomy; reflex sympathetic dystrophy; and/or fibromyalgia?  

(B)  For each currently diagnosed disability affecting the back, is it at least as likely as not that the condition had its onset in service? 

For purposes of this examination, the examiner should assume that the Veteran fell in a foxhole during service and injured her back and that she sought treatment for back pain within one year of separation from service.  The examiner should also specifically comment on the in-service diagnosis of spondylolisthesis and spina bifida and complaints of low back pain or abdominal pain and the January 2004 post-service private treatment record that documents the Veteran's laminectomy and discectomy at L4-5, and L5-S1.  
 
(C)  Does the Veteran currently have a right or left knee condition?  If yes, clearly state the diagnosis or diagnoses.

(D)  If the Veteran has a right or left knee condition(s), is it at least as likely as not that the Veteran's current right or left knee condition(s) had its onset in service? 

(E) If the answer to (D) is no, is it at least as likely as not that any currently diagnosed right or left knee condition is caused or aggravated by the low back condition?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right and/or left knee disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for the opinion must be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


